Citation Nr: 1524525	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability. 

2.  Entitlement to service connection for sinusitis 

3.  Entitlement to service connection for back disability.

4.  Entitlement to an initial compensable rating for tinea versicolor. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, under the Quick Start Program.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.  

In March 2015, the Veteran revoked the power of attorney of record in favor of the American Legion.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

The July 2010 VA examination report reflects that the Veteran is a student.  The issue of a total disability rating based on individual unemployability is not raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the hearing, the Veteran testified that tinea versicolor is worse since the June 2010 VA examination and has spread to his neck, arms, and leg.  He also testified that his tinea versicolor is more severe during the spring and summer months.  As such, VA examination is warranted with respect to the current nature and severity of service-connected tinea versicolor and such examination should be scheduled during the spring and summer months.

With respect to the service connection claims, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

The Veteran's DD Form 214 reflects service in the Persian Gulf from April 2003 to April 2004 and from November 2005 to November 2006.  Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

The Veteran was afforded VA examinations in July 2010 with respect to his back symptoms, nasal symptoms, and cardiovascular symptoms.  Although none of the relevant symptoms were attributed to a diagnosis, an opinion was not provided with respect to chronic disability due to undiagnosed illness or medically unexplained chronic multi symptom illness.  As such, the opinion is not completely adequate.  Therefore, the Veteran is to be afforded new VA examinations.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records, and any private records the Veteran identifies.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA tinea versicolor examination by an appropriate medical professional.  Because the Veteran has indicated that his dermatological disability is worse during warmer weather, the examination should be scheduled in the spring or summer months.  The entire file must be reviewed by the examiner.   

The examiner should describe the nature and severity of the Veteran's tinea versicolor.  The examiner should note the percentage of the entire body and exposed areas affected and identify all prescribed treatment(s).  The examiner should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment. 

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his tinea versicolor, but they are not observable at the time of the examination, the examiner should estimate the entire body and exposed areas affected of such when it is in an active phase.  

A complete rationale should be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current diagnosis of a heart disability of any kind, including a disability manifested by heart palpitations.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's heart condition is related to service, to include whether any heart condition is due to a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by cardiovascular signs or symptoms.  

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether the Veteran has a current diagnosis of a respiratory disability, to include sinusitis or allergic rhinitis, of any kind.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's respiratory condition is related to service, to include whether any respiratory condition is due to a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by signs or symptoms involving the respiratory system. 

5.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether the Veteran has a current diagnosis of a back disability, of any kind.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's back condition is related to service, to include whether any back condition is due to a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by signs or symptoms involving the muscles and/or joint.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

